Mem scadum al! Law

es Sates
XS

FILED Ay “| \a-32e

: Wek ws SEP 2% 2019
GAL hose Kew ~ wr. CLERK U.S, DISTRICT COURT
And EX vee » neDen’ WEST, DIST, OF PENNSYLVANIA

, wf LAA
Ae aunty Le

ASE Y2rro
| War ms
eee Lao Gade 8
Ramacavdun oO
\ychattod WeeM A=
Neo Whereas 6S O Nn Other contend
Lot rl Sadiq wallees Raiene?
Qobve, damees 501000
homPen saiee] E0600 .
Ar Gena Role’ 0,602 . aolac cal o® seckors
Ohysical Eodzy Ce Veoored |
yo. oe yA 3 = 3
ickcal ones Me ad FANN MOE
See ere ta A\GHOSS

OMA Mes mock LUE §
Qohaan PEP od 4 \sRegpes oe aL alcke,
Lh moet dohowe \ Bat lneaed (Sy Aquaceloe nwngel

Lupa’ 10,660
VL dlaewicZ \Q0;060
